DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 21, 23-26, 28-30 and 32-43 are presented for examination based on the amendment filed 11/9/2020.
Claim(s) 1-20, 22, 27 and 31 are cancelled.
Claim(s) 21, 24, 29, 30, 32, 34, 38 and 40 are amended.
Claims 41-43 are new.
Rejection(s) under 35 USC 112 for claim(s) 21, 23-26, 28-30 and 32-40 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Rejection(s) under 35 USC 102 for claim(s) 21, 23-26, 28-30 and 32-40 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claim(s) 21, 23-26, 28-30 and 32-43 are allowed.
---- This page is left blank after this line ----

Withdrawal of Claim Rejections under 35 USC § 112(b)
Rejections for claim 21, 29-31 terms "more transparent" & “more opaque” is withdrawn in view of amendment to the claims 21 & 29-30 and cancellation of claim 31.
Rejection for claims 21, 29 and 34 disclosing “manipulate the transparency of the first tooth automatically…” is amended to remove the identified issues of lack of placement, orientation, line of sight defining elements. The claims are clear on placement, orientation and transparency. 
Rejection for claims 21, 29 and 34 are additionally rejected as missing essential steps/elements that result in “manipulate[ing] the transparency of the first tooth automatically…” is cured as limitation of manipulating …automatically is deleted and scope of claims is changed by identifying the placement, orientation and “selection of the reference point”. 
Withdrawal of Claim Rejections under 35 USC § 112(a) Written Description/Enablement
The claim 21-40 no longer recite “manipulating …automatically” thereby overcoming the core of the rejection under written description. Therefore the issue of only genus of how the steps are performed automatically being disclosed and absence of embodiment are no longer an issue. The amended claims as a whole clearly show how manipulating ….placement, orientation, reference point and transparency are supported in specification [0029]-[0036], thereby also providing enablement support. Other offending claims (like claim 27) are cancelled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 21, 23-26, 28-30 and 32-43 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “determine a first transparency of a first tooth of the number of teeth based on an orientation of the virtual IDDS, wherein a least a portion of a second tooth of the number of is behind the first tooth in the orientation of the virtual IDDS; receive, from a user, a selection of a reference point on the first tooth or the second tooth, wherein the reference point is located behind the first tooth in the orientation of the virtual IDDS; and manipulate the first transparency of the first tooth to a second transparency that is be more transparent than the first transparency in response to selection of the reference point; and display, via the user interface, the first tooth having the second transparency so that the reference point is visible through the first tooth in the orientation of the virtual IDDS”, as presented in independent claims 21, 29 and 34 of the instant application (as supported in specification e.g. ¶ [0029]-[0039] and Figs. 2A-F).
Specifically none of the references teach manipulate the transparency based on reference point is located behind the first tooth (prioritization of selection of reference point instead of the first teeth & second teeth) in the orientation of the virtual IDDS as claimed. 
Applicant’s arguments against Sachdeva are considered and also found to be persuasive.


Prior Art of Record
The Prior art of reference Sachdeva (US PGPUB 2004/0197727), as argued by applicant in remarks Pgs. 11-12, teaches manipulating transparency (display teeth across via semi-transparent teeth) but does not teach changing transparency and specifically Sachdeva fails to teach receiving a selection of a reference point on a first tooth or a second tooth, wherein the reference point is located behind the first tooth in an orientation of a virtual IDDS, and manipulating a first transparency of the first tooth to a second transparency that is more transparent than the first transparency in response to selection of the reference point so that the reference point is visible through the first tooth in the orientation of the virtual IDDS, in combination with other aspects recited in the claims.
The Prior art of references 20150254420 (now abandoned) & U.S. Patent #9037439  by Kuo et al  are parent application of instant inventor(s)/assignee and do not have claims with same scope as instant claim set.
The Prior art of reference by Andreiko; Craig A. (US PGPUB No. US 20090098502 A1) teaches “…

    PNG
    media_image1.png
    532
    778
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    479
    778
    media_image2.png
    Greyscale
 Also as noted the ¶[0082] “…Holding down the left mouse key allows the user to drag the arrow in the direction of the mouse movement….” Allows for selection of a point on the teeth but not for the purposes of manipulating a first transparency. Secondly, Craig also teaches contact point between the two sets of teeth with transparency (see Fig.29 & ¶[0085]), however does not allows for selecting a contact point (interference) as reference 
The Prior art of reference MacLeod et al (US PGPUB 20120282572), teaches manipulating of transparency are well known since 2000 (See ¶[0044] below), however MacLeod also fails to teach “manipulating… of transparency …in response to selection of the reference point so that the reference point is visible through the first tooth in the orientation of the virtual IDDS”.

    PNG
    media_image3.png
    368
    394
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, February 12, 2021